ANNE GARDNER, Justice,
concurring opinion.
I join in the majority opinion, including the holding that a complaint in a motion for new trial is still required to preserve error as to factual sufficiency of evidence on appeal in a juvenile adjudication proceeding. I agree we are bound by the decision of the Supreme Court of Texas in In re M.R., 858 S.W.2d 365, 366 (Tex.1993), cert. denied, 510 U.S. 1078, 114 S.Ct. 894, 127 L.Ed.2d 87 (1994). See Lubbock County, Texas v. Trammel’s Lubbock Bail Bonds, 80 S.W.3d 580, 585 (Tex.2002) (explaining that, once the supreme court announces a proposition of law, the decision is considered binding precedent and it is not for a court of appeals to abrogate or modify such established precedent).
I write only to note my concern that continuing to hold juveniles to the technical preservation of error rule for appeal of factual sufficiency issues in civil cases, when no such requirement exists in adult criminal cases, ignores the reality of the metamorphosis of the juvenile system to one “barely distinguishable from our adult criminal system.” In re J.L.H., 58 S.W.3d 242, 246 (Tex.App.-El Paso 2001, no pet.); see also In re D.A.S., 973 S.W.2d 296, 299 (Tex.1998) (recognizing consequences of adjudication of delinquency and loss of liberty by juvenile may be comparable to felony conviction); In re M.A.F., 966 S.W.2d 448, 450 (Tex.1998) (recognizing that juvenile cases are quasi-criminal in nature).
I believe the 1993 decision of the supreme court in In re M.R. remains viable despite subsequent developments in juvenile law. Certainly, by the adoption of the Juvenile Justice Code as Title 3 to the Texas Family Code in 1995, the legislature moved away from the traditional rehabilitation model for treatment toward accountability and punishment, responding to the growing social problem of more and younger juvenile offenders committing more numerous and serious crimes. See Act of May 31, 1995, 74th Leg., R.S., ch. 262, § 14, 1995 Tex. Gen. Laws 2517, 2524, 2646.1 The legislature added and has continued to add an increasing number of provisions and exceptions for application of criminal standards and criminal rules. The Texas Rules of Evidence applicable to *829criminal cases now apply in juvenile delinquency proceedings, as does chapter 38 of the Code of Criminal Procedure. Tex. Fam.Code Ann. § 51.17(c) (Vernon Supp. 2004-05). Discovery is now conducted pursuant to the Code of Criminal Procedure and case decisions in criminal cases. Id. § 51.17(b).
A comprehensive section of the Juvenile Justice Code now even prescribes certain procedures comparable to those provided in the rules of appellate procedure applicable to adult criminal cases, for appeals in juvenile proceedings. Tex. Fam.Code Ann. § 56.01 (Vernon 2002). That section specifies that a juvenile has the right to appeal and the right to counsel on appeal as well as the right to appointment of an attorney for the appeal because of indigency. Id. § 56.01(c), (d). Similar to the procedure mandated for adults who appeal from plea-bargained convictions, a disposition in accordance with an agreement between the State and a juvenile who pleads or agrees to a stipulation of evidence precludes an appeal by the juvenile except as to matters raised by written motion filed before the plea proceeding or with permission of the trial court. Id. § 56.01(n). Upon entering an appealable order in a juvenile case, the trial court must advise the child and the child’s parent or guardian ad litem of the child’s rights to appeal and to counsel. Id. § 56.01(e). Significantly, if the child or the child’s parent or guardian expresses a desire to appeal, the statute requires “the attorney who represented the child before the juvenile court” to file the notice of appeal and inform the court whether that attorney will handle the appeal. Id. § 56.01(f).
The difficulty is that, while moving toward treating juvenile adjudications of delinquency as adult criminal convictions and providing for criminal standards and procedure in certain instances, the legislature has nevertheless retained the statutory language requiring that juvenile proceedings shall be governed by the Texas Rules of Civil Procedure. Tex. Fam.Code Ann. § 51.17(c). As well, it has continued to specify that appeals in juvenile cases “shall be as in civil cases generally.” Tex. Fam. Code Ann. § 56.01.
As our sister court recognized in In re J.L.H., because juvenile proceedings more closely resemble criminal than civil proceedings, most attorneys defending juveniles — and now charged with continuing to represent the child through the filing of a notice of appeal — possess greater knowledge of the criminal rales than civil procedure. Those attorneys, typically criminal defense lawyers, will also necessarily continue to represent the juveniles during the same period for filing a motion for new trial. Criminal defense lawyers are familiar with the rule of appellate procedure not requiring a motion for new trial in a criminal case to preserve error for factual insufficiency of evidence. See TexRApp. P. 21. But those lawyers are not likely to be on intimate terms with the civil rule providing just the opposite, requiring a challenge to factual sufficiency of the evidence to support a jury finding to be raised by motion for new trial, as evidenced by the number of appellate decisions finding waiver of factual sufficiency because no motion for new trial was filed pursuant to Rule 324(b)(2) of the Texas Rules of Civil Procedure. Tex.R. Civ. P. 324(b)(2).
The specific issue here is perplexing, as seen from the split in the courts of appeals on the issue as described by the majority. And it is merely one instance of the patchwork quilt that now comprises juvenile law, presenting lawyers and judges with the daunting task of searching through family code statutes, criminal substantive decisional law, criminal rules of evidence, civil trial rules, and civil appellate rules, as *830well as both criminal and civil decisional law interpreting those diverse and scattered statutes, legal principles, and rules.
The supreme court could resolve the issue by abrogating its holding in In re M.R. in light of the evolution of juvenile law in recent years, although it appears that decision was based primarily on statutory interpretation of the family code requiring application of the civil rules in juvenile cases, and those provisions have not changed. Alternatively, the legislature could amend section 56.01 to provide that no motion for new trial is necessary to preserve error as to factual sufficiency of evidence in a jury case. That would be a simple answer to this issue. What we have now is a procedural trap.
We are holding juveniles to adult accountability subject in many cases to adult punishment, without fully providing for corresponding remedies and protections including adequate appellate review on the merits. Eliminating the technicality of requiring preservation of error for factual sufficiency of evidence in a motion for new trial would be a step toward reaching the stated goal of the Juvenile Justice Code with respect to appeals for juveniles of providing a “simple judicial procedure through which ... the parties are assured of a fair hearing and their constitutional and other legal rights recognized and enforced.” Tex. Fam.Code ANN. § 51.01(6).

. See generally, Justice Ed Kinkeade, Appellate Juvenile Justice in Texas — It’s a Crime! Or Should be, 51 Baylor L.Rev. 17, 26-27 (1999). Judge Kinkeade, a former justice on the 5th Court of Appeals in Dallas, is now a United States District Judge for the Northern District of Texas.